DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions (case 16684388; allowed)
Applicant's election with traverse of Group I 1-7 and 9-11 in the reply filed on 3/14/2022 is acknowledged. The traversal is on Group II, claims 12-16. With applicant amendment in claim 1 submitted on 3/14/2022, claim 1 is similar to claim 12. The travers is found persuasive. Therefore, claims 12-16 is withdrawn from the Requirement for Restriction/Election mailed on 3/14/2022. Accordingly, claims 12-16 are now rejoined. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jacob Eisenberg, Esq on 5/5/2022.
The application has been amended as follows:
1. (currently amended) A machining apparatus for metal, comprising: 
a gas nozzle configured for generating a gas jet, the gas nozzle having a nozzle exit opening at one end on an outside of the gas nozzle; 
an electronic camera configured for acquiring a digital image of the end of the gas nozzle with the nozzle exit opening; 
a pattern recognition module for mapping the digital image onto at least one nozzle pattern from at least one of the nozzle state group and nozzle type; and 

wherein the neural network is initially trained and taught on the basis of existing image data of used and unused gas nozzles, which have previously been assessed and classified by a cutting expert and wherein the weights between individual neurons and weights of the neurons themselves are set, so that after successful training, the algorithm can automatically detect the nozzle state, in particular, a degree of wear according to the trained criteria and degrees as well as the nozzle type.


DETAILED ACTION
Examiner’s Statement of Reason for Allowance
Claims 1-7 and 9-16 are allowed. 

The following is an examiner’s statement of reasons for allowance: the prior art of record teaches A plasma cutter operates in a similar fashion. Specifically, an inert, or blended, gas is blown at high speed out of a nozzle, while an electrical arc is formed through that gas from the nozzle to the work piece 206 being cut, turning some of that gas to plasma. The plasma is hot enough to melt the work piece 206 being cut and moves fast enough to blow molten material away from the cut, for example US publications 20170032281. However, the prior art of record fails to show the limitation of claims 1 and 12, “a pattern recognition module for mapping the digital image onto at least one nozzle pattern from at least one of the nozzle state group and nozzle type; and and wherein the pattern recognition module comprises a trained neural network or a deep learning algorithm and means for detecting the nozzle state and the nozzle type”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667